Citation Nr: 1028892	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to April 1964.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Washington, DC 
Regional Office (RO), which denied the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.

The Veteran's motion to reschedule a hearing scheduled in July 
2008 was granted.  He did not appear for a hearing scheduled to 
take place in March 2010.

In August 2008 and April 2010, the Board remanded these matters 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In an August 2008 remand, the Board directed that the Veteran 
should be afforded an examination in which the examiner opined as 
to whether the claimed tinnitus or hearing loss were related to 
service, including noise exposure.  The examiner was asked to 
provide a rationale for these opinions that took into account the 
Veteran's reports.  See Nieves-Rodriguez v. Nicholson, 22 Vet. 
App. 295 (2008); Dalton v. Nicholson, 21 Vet. App 23 (2007); 
Dalton v. Nicholson, 21 Vet App 23 (2007) (holding that an 
examiner's opinion was inadequate where it was based on the 
absence of evidence in the service medical records without 
discussion of the Veteran's reports and that the Board had 
committed legal error in relying on the examination report).

The Veteran was afforded an examination in November 2008.  The 
examiner concluded that the Veteran had current tinnitus that was 
related to his hearing loss, but did not provide a rationale.  
The examiner also concluded that the current hearing loss was 
unrelated to service because hearing was normal on examination 
for separation from service.  The opinions did not reflect 
consideration of the Veteran's reports (noted earlier in the 
examination) of hearing loss and tinnitus beginning in 1961 while 
serving in Germany.

Consequently, in its April 2010 remand, the Board directed that 
the Veteran's claims folder be sent back to the examiner who 
conducted the November 2008 examination, and that the examiner 
provide a rationale for the conclusion that the current tinnitus 
is related to hearing loss, and provide an opinion as to whether 
current hearing loss or tinnitus as likely as not was the result 
of noise exposure or other disease or injury in service.  The 
examiner was again asked to provide a rationale for her opinions, 
which took into account the Veteran's reports of tinnitus and 
hearing loss since 1961.  The Board also directed that if the 
examiner who conducted the November 2008 examination was 
unavailable, the Veteran was to be afforded a new examination in 
order to obtain the necessary opinions.

The Veteran's claims folder was sent to and reviewed by a 
different examiner in May 2010, but the new examiner did not 
examine the Veteran again.  The examiner noted that the Veteran 
was shown to have normal hearing bilaterally at the time of his 
separation examination in February 1964; that a whispered voice 
test (which was noted to be an inadequate measurement of high 
frequency hearing acuity and not a reliable indicator for normal 
hearing or hearing impairment) in April 1978 showed 15/15 hearing 
acuity; and that there was no documentation regarding tinnitus in 
the claims file.  The examiner opined that the Veteran's hearing 
loss and tinnitus are not caused by or a result of an in-service 
event as the Veteran's hearing acuity at separation indicated 
normal hearing bilaterally and no reports of tinnitus were noted 
in the Veteran's claims file.  The examiner also indicated that 
the rationale for her opinion was a review of the Veteran's 
claims file and reported history.  However, the Veteran's report 
does not reflect that she took into account the Veteran's reports 
of tinnitus and hearing loss since 1961.  Furthermore, the 
examiner failed to provide a rationale for the opinion that the 
current tinnitus is related to hearing loss.  

Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App 268 (1998).

In addition, the May 2010, reviewer recommended that the Veteran 
be referred to a physician for a determination as to whether the 
hearing loss and tinnitus "was related to any other possible 
service connected disabilities."  VA is required to undertake 
necessary examinations and development recommended by VA 
examiners.  Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991)

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the November 
2008 examination should review the claims 
folder and provide a rationale for the 
conclusion that the current tinnitus is 
related to hearing loss, and should provide 
an opinion as to whether current hearing loss 
or tinnitus as likely as not was the result 
of noise exposure or other disease or injury 
in service.  The examiner should provide a 
rationale that takes into account the 
Veteran's reports of tinnitus and 
hearing loss since 1961.

If the examiner who conducted the November 
2008 examination is unavailable, the Veteran 
should be afforded a new examination in 
order to obtain the necessary opinions.

2.  If the above development yields opinions 
against the Veteran's claims, he should be 
afforded an examination by a physician to 
determine whether the hearing loss or 
tinnitus is related to any other possible 
service connected disability.  This physician 
should review the claims folder and provide 
opinions that take into account the Veteran's 
reports. 

3.  The agency of original jurisdiction 
should review the examination addendum or 
report to ensure that it contains all 
information and opinions requested in this 
remand.

4.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of the 
case, before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


